
	
		I
		112th CONGRESS
		1st Session
		H. R. 1662
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To encourage financial institutions to meet the needs of
		  borrowers in low- to moderate-income communities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bank Accessibility Act.
		2.Financial
			 institution involvement with low-income borrowers and communities
			(a)Additional
			 factorsSection 804 of the
			 Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by adding at the
			 end the following:
				
					(e)Branch
				distribution and services in low- to moderate-Income
				communitiesIn assessing and taking into account, under
				subsection (a), the record of a financial institution, the appropriate Federal
				financial supervisory agency shall consider as factors—
						(1)the branch
				distribution of such institutions in low- to moderate-income communities;
				and
						(2)the services
				provided to borrowers in such communities by such institutions,
				including—
							(A)checking and
				savings accounts with no monthly fee, low or no minimum balance requirements,
				and no overdraft or insufficient funds fees;
							(B)free check
				cashing;
							(C)debit card and ATM
				services; and
							(D)low or no fee
				money order and wire
				transfers.
							.
			(b)Effect on
			 ratingSection 807(b) of such
			 Act (12 U.S.C. 2906(b)) is amended by adding at the end the following:
				
					(3)Factors
				consideredThe consideration
				of the factors described in section 804(e) shall be weighted to account for
				approximately 33 percent of the institution’s rating referred to in paragraph
				(1)(A)(iii).
					.
			3.Regulations
			(a)In
			 generalThe appropriate Federal financial supervisory agency
			 shall prescribe regulations that, in the case of any regulated financial
			 institution that receives a low rating (as determined by the such agency) with
			 respect to the factors described in section 804(e) of the Community
			 Reinvestment Act of 1977 (12 U.S.C. 2903(e)), as added by section 2(a) of this
			 Act—
				(1)deny any merger or
			 expansion requests by such institution; and
				(2)impose a civil
			 money penalty on such institution in an amount determined by such
			 agency.
				(b)Use of civil
			 money penalties collectedAny
			 civil money penalties collected under regulations prescribed pursuant to
			 subsection (a)(2) shall be deposited in accounts established by the appropriate
			 Federal financial supervisory agency, and the amounts in such accounts shall be
			 made available to such agency to carry out its responsibilities under the
			 Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.), including
			 distributing rewards pursuant to subsection (c) of this section.
			(c)RewardsThe appropriate Federal financial
			 supervisory agency shall prescribe regulations that reward a regulated
			 financial institution that receives a high rating (as determined by such
			 agency) with respect to the factors described in section 804(e) of the
			 Community Reinvestment Act of 1977 (12 U.S.C. 2903(e)), as added by section
			 2(a) of this Act.
			(d)DefinitionsIn
			 this section, the terms appropriate Federal financial supervisory
			 agency and regulated financial institution have the same
			 meanings as are given such terms in section 803 of the Community Reinvestment
			 Act of 1977 (12 U.S.C. 2902).
			
